Title: From George Washington to Batavian Republic National Assembly, 2 March 1797
From: Washington, George
To: Batavian Republic National Assembly


                        Great and good Friends, 
                             2 March 1797
                        To maintain the friendship and harmony so happily subsisting between our
                            Republics, I have appointed William Vans Murray, one of our distinguished citizens to be
                            Minister Resident of the United States of America, near you. From my confidence in virtues
                            and talents I assure myself that he will embrace every occasion to fulfil those very
                            interesting objects of his mission. I beseech you, therefore, to give entire credence to
                            whatever he shall say to you on the part of the United States; and particularly when he
                            shall represent to you the sincerity of our friendship, and our wishes for your prosperity
                            and I pray God to have you, Great and good friends, in his holy keeping. Written at
                            Philadelphia the second day of March 1797.
                        
                            Go: Washington
                            By the President of the United States of Am.
                            Timothy Pickering
                            Secretary of State
                            
                        
                    